Citation Nr: 1742000	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to an initial rating higher than 10 percent for right wrist tenosynovitis.

3.  Entitlement to a rating higher than 10 percent for service-connected lumbar strain.  


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1977 and March 2014 issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In June 2017, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence with a waiver of initial RO consideration.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service connection claim for lumbar spondylosis and right wrist tenosynovitis, the record reflects that these claims were initially adjudicated in an April 1977 rating decision.  The Veteran disagreed with the initial right wrist evaluation and the denial of service connection for lumbar spondylosis in a June 1977 statement.  This statement can reasonably be read to constitute a notice of disagreement (NOD) based on the regulations at that time.  See 38 C.F.R. § 19.113 (1977).  While letters issued in January 1978 acknowledge receipt of the Veteran's NOD and indicate that the issuance of a statement of the case (SOC) was forthcoming, the Veteran was never provided with a related SOC.  Indeed, in a more recent, October 2014 letter, the RO again acknowledged this pending NOD.  Accordingly, the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim seeking a higher rating for her service-connected lumbar strain, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, No. 16-1385, (U.S. Vet. App. Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).   

Additionally, as the Veteran receives ongoing VA treatment for her service-connected lumbar strain, the Veteran's recent, outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC adjudicating the Veteran's service connection claim for lumbar spondylolysis and initial increased rating claim for right wrist tenosynovitis, per her pending June 1977 NOD with the April 1977 rating decision that initially adjudicated these claims.  When adjudicating the service connection claim for lumbar spondylosis, consideration should be given the Veteran's in-service diagnoses of spondylosis, as reflected in her 1975 permanent physical profile and as noted on her separation examination; the January 1978 statement by the Veteran's in-service treating physician stating that the Veteran developed spondylolysis during service as a result of her in-service motor vehicle accident; and the recent diagnoses of spondylolisthesis, an advanced form of spondylolysis.  Inform the Veteran that if she wishes to have the Board consider these claims, she must file a timely substantive appeal (VA Form 9).  

2.  Obtain the Veteran's VA treatment records from September 2014.

3.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected lumbar strain, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's lumbar strain symptoms, to specifically include any symptoms and functional impact that she experiences during flare-ups of lumbar strain, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's lumbar spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

To the extent possible, the examiner should also differentiate between symptoms attributable to the Veteran's service-connected lumbar strain and those attributable to any nonservice-connected back disability.

4.  Finally, readjudicate the Veteran's lumbar strain increased rating claim.  If the full benefit sought remains denied, issue a statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

